Exhibit 10.1

EXECUTION VERSION

April 29, 2018

Gregory J. Goff

At the address on file with the Company

Dear Greg:

This letter (this “Letter Agreement”) is intended to memorialize our agreement
regarding the terms of your employment with Marathon Petroleum Corporation
(“Parent”) and your rights to certain compensation and benefits upon and
following the closing date (the “Effective Date”) of the proposed acquisition
(the “Transaction”) of Andeavor (the “Company”) by Parent pursuant to the
Agreement and Plan of Merger, dated as of the date hereof, between the Company,
Parent, Mahi Inc., a wholly owned subsidiary of Parent, and Mahi LLC, a wholly
owned subsidiary of Parent (the “Merger Agreement”). In the event that (i) your
employment with the Company terminates for any reason prior to the Effective
Date or (ii) the Merger Agreement is terminated without the closing of the
Transaction, this Letter Agreement will be void ab initio and will have no
further force or effect and none of the parties will have any obligations
hereunder.

From the Effective Date until the first anniversary of the Effective Date,
subject to earlier termination of your employment or extension by mutual
agreement between you and Parent, you will be employed by Parent with the
following payments and benefits and you agree to accept the following terms of
continued employment and service:

 

1.

Position. During the period of your employment hereunder, your title will be
Executive Vice Chairman. You will have all of the customary authorities, duties
and responsibilities that accompany the position of Executive Vice Chairman, as
discussed and agreed with the Chief Executive Officer of Parent. Upon the
Effective Date, you will also be appointed as a member of Parent’s Board of
Directors.

 

2.

Target Annual Direct Compensation during Period of Employment.

 

  A.

Annual Base Salary. Your annual base salary will be at a rate of $1,600,000 per
year during your employment hereunder, and will be paid in accordance with
Parent’s normal payroll practices.

 

  B.

Annual Bonus Opportunity. Beginning in 2019, you will be eligible to receive an
annual target bonus opportunity of 160% of your base salary, with the actual
amount of the annual bonus paid and performance goals and other terms and
conditions that are determined by Parent in accordance with the terms and
conditions of Parent’s annual bonus program, as in effect from time to time for
similarly situated executives.



--------------------------------------------------------------------------------

  C.

Long-Term Incentive Opportunity. You will be eligible to receive an annual
target long-term incentive with a grant date value of $12,250,000. The long-term
incentive awards will be subject to the terms and conditions of Parent’s
long-term incentive program, as in effect from time to time for similarly
situated executives; provided that (i) for awards in the form of options to
purchase Parent common stock, you will be deemed eligible for retirement
treatment and (ii) awards in any other form will provide that, on termination by
Parent without cause or resignation by you for any reason more than one year
following the Effective Date, such awards will continue to vest in accordance
with their terms, with any performance-based awards vesting based on actual
performance.

 

3.

Termination of Employment. Provided that you remain employed with Parent through
the first anniversary of the Effective Date, or if your employment is terminated
by Parent or its affiliates prior to such date without Cause (as defined in the
CIC Plan), upon your termination (other than your termination for Cause, as
defined in the CIC Plan), you shall be entitled to receive the Change in Control
Benefit (as defined in the CIC Plan) applicable to the Chief Executive Officer
in accordance with the terms and conditions of the Company’s Amended and
Restated Executive Severance and Change in Control Plan (the “CIC Plan”), and
such termination shall be treated as a Qualifying Termination for purposes of
your outstanding, unvested equity-based awards granted prior to the Effective
Date. For the avoidance of doubt, you hereby waive your right to resign for Good
Reason through the first anniversary of the Effective Date under the CIC Plan
and under your outstanding, unvested equity-based awards granted prior to the
Effective Date.

For purposes of this Letter Agreement, “Qualifying Termination” means a
termination without Cause or for Good Reason as defined under the Company
Amended and Restated 2011 Long-Term Incentive Plan.

 

4.

Benefits and Compliance with Parent Policies. During your employment with
Parent, you will be eligible to participate in the employee retirement and
welfare plans that are comparable in the aggregate to those provided to you by
the Company before the Effective Time. You will be credited with your years of
service with the Company and its subsidiaries before the Effective Time for
purposes of vesting, eligibility to participate in, benefit entitlement and
levels of benefits under any applicable compensation or benefit plans of the
Company or Parent following the Effective Date. For the avoidance of doubt, this
Letter Agreement will not affect your rights or benefits pursuant to the
Company’s Executive Security Plan, Pension Plan, Executive Deferred Compensation
Plan, or similar Company benefit plans. During your employment, you will be
subject to all applicable compensation and benefit and governance policies of
Parent that are applicable to similarly situated executives, as in effect from
time to time.

 

5.

Confidentiality. In the course of your employment with and involvement with
Parent, the Company and their respective affiliates, you have obtained, or may
obtain, confidential information, confidential knowledge or confidential data
concerning Parent, the Company and their respective affiliates’ businesses,
strategies, operations, clients, customers, prospects, financial affairs,
organizational and personnel matters, policies, procedures and other nonpublic
matters, or concerning those of third parties. You hereby covenant and agree
that, at any time during or after your employment, you will not disclose any
Confidential Information, except when required to perform your duties to Parent
or one of its affiliates, by law or judicial process, and that all Confidential
Information remains the sole property of Parent and its applicable affiliates.
“Confidential Information”

 

- 2 -



--------------------------------------------------------------------------------

  means all non-public information concerning trade secrets, know-how, software,
developments, inventions, processes, technology, designs, the financial data,
strategic business plans or any proprietary or confidential information, whether
tangible or intangible, documents or materials in any form or media, including
(without limitation) any of the foregoing relating to research, operations,
finances, current and proposed products and services, vendors, customers,
advertising and marketing, and other non-public, proprietary, and confidential
information of the Company or Parent. The foregoing confidentiality provision
contained herein is in addition to and not in limitation of your duties as an
officer, employee or service provider under applicable law. For purposes of this
Section 5 and Section 6 of this Letter Agreement, references to Parent, the
Company and their affiliates will include their predecessor and any successor
entities. For the avoidance of doubt, nothing in this Letter Agreement limits,
restricts or in any other way affects your communicating with any governmental
agency or entity concerning matters relevant to the governmental agency or
entity. You and Parent agree that no confidentiality or other obligation you owe
to Parent or the Company prohibits you from reporting possible violations of
U.S. Federal law or regulation to any governmental agency or entity under any
whistleblower protection provision of U.S. Federal or U.S. State law or
regulation (including Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002) or requires you to notify Parent
or the Company of any such report. In making any such report, however, you are
not authorized to disclose communications with counsel that were made for the
purpose of receiving legal advice, that contain legal advice or that are
protected by the attorney work product or similar privilege.

 

6.

Non-Competition. You hereby covenant and agree that, during your employment and
for 36 months thereafter, you will not directly or indirectly serve as an
officer, director, owner, contractor, consultant, or employee of any the
following organizations (or any of their respective subsidiaries or divisions):
HollyFrontier Corporation; PBF Energy Inc.; Phillips 66; Valero Energy
Corporation; Magellan Midstream Partners, L.P.; Enbridge Energy Partners, L.P.;
Western Gas Partners, L.P.; Buckeye Partners, L.P.; EnLink Midstream Partners,
L.P.; DCP Midstream Partners, L.P.; NuStar Energy L.P.; Genesis Energy, L.P.;
and Holly Energy Partners, L.P., or otherwise engage in any business activity
directly or indirectly competitive with the business of Parent or its affiliates
(or their respective subsidiaries or divisions) as in effect from time to time.

 

7.

Express Acknowledgment. You acknowledge and agree that: It is the intention of
the parties hereto that the foregoing covenants, including without limitation
the noncompetition covenant of Section 6, be valid, legal and enforceable.
Notwithstanding the foregoing, if any of the covenants set forth herein is
finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such covenant shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability, and the remaining
covenants shall not be affected thereby. Any termination of your services shall
have no effect on the continuing operation of the foregoing covenants of
Sections 5 or 6, which shall survive in accordance with their terms. In the
event of a breach or threatened breach of Sections 5 or 6, you agree that Parent
will be entitled to injunctive relief in a court of appropriate jurisdiction to
remedy any such breach or threatened breach, and you acknowledge that damages
would be inadequate and insufficient.

 

- 3 -



--------------------------------------------------------------------------------

8.

Tax Matters. This Letter Agreement is intended to comply with, or otherwise be
exempt from, the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (together with the applicable regulations thereunder,
“Section 409A”). To the extent that any provision in this Letter Agreement is
ambiguous as to its compliance with Section 409A or to the extent any provision
in this Letter Agreement must be modified to comply with Section 409A
(including, without limitation, Treasury Regulation 1.409A-3(c)), such provision
will be read, or will be modified (with the mutual consent of the parties, which
consent will not be unreasonably withheld), as the case may be, in such a manner
so that all payments due under this Letter Agreement will comply with, or
otherwise be exempt from, Section 409A. For purposes of Section 409A, each
payment made under this Letter Agreement will be treated as a separate payment.
In no event may you, directly or indirectly, designate the calendar year of
payment.

Notwithstanding any provision of this Letter Agreement to the contrary, if
necessary to comply with the restriction in Section 409A(a)(2)(B) of the Code
concerning payments to “specified employees” (as defined in Section 409A) any
payment on account of your separation from service that would otherwise be due
hereunder within six months after such separation will nonetheless be delayed
until the first business day of the seventh month following your date of
termination and the first such payment will include the cumulative amount of any
payments that would have been paid prior to such date if not for such
restriction.

 

9.

Entire Agreement. This Letter Agreement and the CIC Plan constitutes Parent’s
only statement relating to the terms and conditions of your employment with
Parent and supersedes any previous communications or representations, oral or
written, from or on behalf of Parent or any of its affiliates (including the
Company) as of the Effective Date.

 

10.

Representations. You confirm and represent, by signing this Letter Agreement,
that you understand and accept all of the terms and conditions of this Letter
Agreement.

 

11.

Miscellaneous.

 

  A.

Amendment. This Letter Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

  B.

Withholding. Parent may withhold from any amounts payable under this Letter
Agreement such federal, state, local or foreign taxes as are be required to be
withheld pursuant to any applicable law or regulation.

 

  C.

Choice of Law. This Letter Agreement will be governed and construed in
accordance with the laws of the State of Ohio.

 

  D.

Severability. The invalidity or unenforceability of any provision of this Letter
Agreement will not affect the validity or enforceability of any other provision
of this Letter Agreement, and this Letter Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).

 

- 4 -



--------------------------------------------------------------------------------

  E.

Waiver of Breach. No waiver by any party hereto of a breach of any provision of
this Letter Agreement by any other party, or of compliance with any condition or
provision of this Letter Agreement to be performed by such other party, will
operate or be construed as a waiver of any subsequent breach by such other party
of any similar or dissimilar provisions and conditions at the same or any prior
or subsequent time. The failure of any party hereto to take any action by reason
of such breach will not deprive such party of the right to take action at any
time while such breach continues.

 

  F.

Notices. Notices and all other communications provided for in this Letter
Agreement will be in writing and will be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or
prepaid overnight courier to the parties at the addresses set forth below (or
such other addresses as will be specified by the parties by like notice):

 

  To Parent:   

539 South Main Street

Findlay, OH 45840

Attention: General Counsel

  Or to you:    Address on file with Parent

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address will be
effective only upon receipt. Such notices, demands, claims and other
communications will be deemed to have been given in the case of delivery by
overnight service with guaranteed next day delivery, the next day or the day
designated for delivery; or in the case of certified or registered U.S. mail,
five (5) days after deposit in the U.S. mail; provided, however, that in no
event shall any such communications be deemed to be given later than the date
they are actually received.

 

12.

Resignation from Positions. Immediately upon termination of your employment for
any reason, unless otherwise requested by Parent, you will automatically be
deemed to have (i) resigned from all positions (including, without limitation,
any management, officer or director position) with Parent and its affiliates and
(ii) relinquished any power of attorney, signing authority, trust authorization
or bank account signatory authorization that you may hold on behalf of Parent or
its affiliates. Your execution of this Letter Agreement will be deemed the grant
by you to the officers of Parent of a limited power of attorney to sign in your
name and on your behalf such documentation as may be necessary or appropriate
for the limited purposes of effectuating such resignations and relinquishments.

 

13.

Survivorship. Upon the expiration or other termination of this Letter Agreement,
the respective rights and obligations of the parties hereto will survive such
expiration or other termination of the extent necessary to carry out the
intentions of the parties under this Letter Agreement.

 

14.

Counterparts. This Letter Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

 

- 5 -



--------------------------------------------------------------------------------

Sincerely, MARATHON PETROLEUM CORPORATION

By:

 

/s/ Gary R. Heminger

  Name: Gary R. Heminger   Title: Chairman and Chief Executive Officer

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

I agree with and accept the terms and conditions of this Letter Agreement:

 

/s/ Gregory J. Goff Name: Gregory J. Goff Date:

[Signature Page to Letter Agreement]